DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 2/07/2022 cancelled claim 6, amended claims 1, 2, 4, 5, 7, 9, 19 and 24, and added new Claim 27.  Claims 1-5, and 7-27 are currently pending herein.
Allowable Subject Matter
Claims 1-5, and 7-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A stroller wagon comprising: a wagon frame having a first end and an opposing second end; a floor assembly connected to the wagon frame between the first end and the second end, wherein the wagon frame folds between an open configuration and a folded configuration; first and second rear wheels rotatably connected to the wagon frame adjacent the second end; first and second front wheels rotatably and pivotally connected to the wagon frame adjacent the first end; a handle pivotally connected to the first end of the wagon frame, the handle moveable between a use position and a storage position; a push bar pivotally connected to the second end of the wagon frame; a flexible housing connected to the wagon frame, the flexible housing comprising opposing sidewalls between the first end and the second end of the wagon frame, a front wall adjacent the first end of the wagon frame, a bottom wall adjacent the floor assembly of the wagon frame, and a recline seatback adjacent the second end of the wagon frame, wherein the recline seatback of the flexible housing is directly connected to the bottom wall of the flexible housing at a hinge, and wherein the recline seatback positionable in a vertical position and a plurality of angled positions away from a cavity of the wagon; and, a seatback lock assembly connected to the recline seatback, the seatback lock assembly removably fixing the seatback in the plurality of angled positions including the vertical position, as claimed in Claim 1 and similarly claimed in Claims 19 and 24 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of stroller wagons (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618